Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Acknowledgement is made of amendment filed on 10/03/2022  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 6, and 10 are amended. Claims 2, 4, 7-8, 11, 13, 16-17 are cancelled. Claims 1, 3, 5, 6, 9, 10, 12, 14, 15, 18-20 are currently pending.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argues on Pages 7-8 of Applicants remarks:
Firstly. from paragraphs 30 and 33 of He, He discloses that a higher layer signaling is provided to the UE, the subframe information, including the modification period, periodicity and subframe offset may be provided to the UE via higher layer signaling, and the UE may monitor a limited set of PDCCH and/or EPDCCH candidates of one or more serving cells that are not in a DTX state for are in a non-DTX state} according to the received new DCI format. It can be seen that D1 only discloses monitoring a limited set of PDCCH and/or RPDCCH according to new DCI format, not configuring a monitoring parameter for a DCI format. Thus, D1 does not disclose “determining a monitoring parameter based on the RRC signaling. wherein the monitoring parameter is associated with a downlink control information (DCI) format of a PDCCH to be monitored by the user equipment”


Examiner respectfully disagrees. As indicated in Page 3 of the previous office action, He discloses that a UE may determine one or more subframes within a particular frame to monitor for a DCI format.  Examiner notes that “determining one or more subframes” is analogous to “determining a monitoring parameter”, where the particular subframes to be monitored is the monitoring parameter.  Applicant has placed special emphasis on “is associated with”, as seen in the recited portion of the arguments. However, Examiner notes that “associated with” is vague, and any relationship between “monitoring parameter” and “DCI format” is considered an association.  The monitoring parameter of “one or more subframes” is associated with “DCI format”, since the UE determines specific subframes to monitor for a particular DCI format.   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “configuring a monitoring parameter for a DCI format”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant further argues on Pages 8-9 of Applicants remarks:
Also, paragraph 38 of D1 discloses “In some embodiments, b=nCl if the UE is configured witha carrier indicator field for the serving cell on which the EPDCCH is monitored, otherwise b=0, where no is the carrier indicator field value. m=0, 1... Mp<(L)>-1, and Mp<{L)>is the number of EPDCCH candidates to monitor at aggregation level L in the EPDCCH-PRB-set. The aggregation level L may take values of 1, 2, 4, 8, 16, or 32, for example.”, but D1 only discloses a carrier indicator field configured to the UE for the serving cell and the number of EPDCCH candidates to monitor at aggregation level L in the EPDCCH-PRB-set, not mentioning a monitoring parameter for a control channel element (CCE) aggregation level.

Besides, D1 does not involve “a CCE aggregation level of the DCI format of the to-be-monitored PDCCH”, Therefore, D1 fails to disclose Feature B of the amended claim 1.

Examiner respectfully disagrees.  Feature B, as indicated in applicants arguments, recites: 
determining a monitoring parameter based on RRC signaling, wherein the monitoring parameter is associated with at least one of a downlink control information (DCI) format of a PDCCH to be monitored by the user equipment, a control channel element (CCE) aggregation level of the to-be-monitored PDCCH, and a CCE aggregation level of the DCI format of the to-be-monitored PDCCH.

Examiner notes that Feature B requires that the monitoring parameter comprises “at least one of”, and does not recite that the monitoring parameter must be associated with a CCE aggregation level.  The previous office action provides a mapping in which “the monitoring parameter is associated with  a downlink control information (DCI) format of a PDCCH to be monitored by the user equipment”.  As such, the prior art teachings satisfy the recited Feature B.

Applicant further argues on Pages 9 of Applicants remarks:
Secondly, as discussed above, D1 does not involve “a monitoring parameter”. And Feature C further defines “the monitoring parameter”, thereby, D1 does not disclose Feature C of the amended claim 1.

Examiner respectfully disagrees.  Examiner refers applicant to the response to arguments above pertaining to the He prior art teaching “a monitoring parameter”.  As Applicant has not provided any additional arguments with respect to Feature C, examiner refers applicant to the rejection of Feature C in Claim 1 below. 

Applicant further argues on Pages 9 of Applicants remarks:
Thirdly, from paragraphs 22, 31 of D1, D1 discloses DCI format 1C or DCI format 0 and format 1C may be used to schedule a PDSCH codeword for either single-input-single-output (SISO) or MIMO applications, while format 0 may be used the schedule uplink data on a PUSCH. But D1 does not explicitly indicate that whether these DCI formats belong to a common search space or a UE-specific search space. Thus, D1 does not involve “a first DCI format and a second DCI format of a common search space”, “a first DCI format and a second DCI format of a UE-specific search space”, “a third DCI format and a fourth DCI format of the UE-specific search space”, thereby, D1 does not disclose Feature D.

Examiner respectfully disagrees. As indicated in the previous office action, [0031] of He discloses in [0022], receiving PDCCH in common or UE-specific search spaces.  Examiner notes that the claims does not explicitly choose whether the DCI format is that of a common or a UE-specific search space, but provides examples in which a DCI format may either be of a common search space or a UE-specific search space.  As described by He in [0022], the PDCCH received carrying DCI information can be UE-specific or common. As indicated in [0022], the RNTI associated with each DCI format indicates if the DCI format is of a UE-specific or common search space.  As such, examiner maintains that the prior art teaches Feature D.


Applicant further argues on Pages 9 of Applicants remarks:
Fourthly, D1 only discloses two DCI formats including DCI format 1C and DCI format 0 (See paragraph 22), however Feature E includes four DCI formats.

Examiner respectfully disagrees. Examiner notes that Feature E requires that the DCI format comprises “at least one of”, and does not recite that the monitoring parameter must include a third and fourth DCI format.  The previous office action provides a mapping in which “wherein the DCI format comprises at least one of the following: a first DCI format and a second DCI format of a common search space, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, and the second DCI format is used to schedule a physical downlink shared channel of a serving cell; a first DCI format and a second DCI format of a UE-specific search space, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, and the second DCI format is used to schedule a physical downlink shared channel of a serving cell;”.  As such, the prior art teachings satisfy the recited Feature E.

Based on the above response to arguments, the examiner maintains that the prior art continues to teach on the amended claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 9, 10, 12, 14, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0219557 A1 to He et al. (hereinafter “He”)

Regarding Claim 1, He teaches A method for monitoring a physical downlink control channel (PDCCH), applied to user equipment, comprising: 
receiving RRC signaling sent by a network side; determining a monitoring parameter based on the RRC signaling,  ([0053], discloses At operation 702, the UE may determine one or more subframes within a particular frame to monitor for a DCI format. The subframes may be repeated within a modification period, and have a periodicity and subframe offset within the modification period. The subframe information, including the modification period, periodicity and subframe offset may be provided to the UE via higher layer signaling. [0023], [0042], [0046], and [0064], further discloses higher layer signaling such as RRC signaling) and 
wherein the monitoring parameter is associated with at least one of a downlink control information (DCI) format of a PDCCH to be monitored by the user equipment, a control channel element (CCE) aggregation level of the to-be-monitored PDCCH, and a CCE aggregation level of the DCI format of the to-be-monitored PDCCH. ([0030], discloses the UE may monitor subframes containing a PDCCH formed using the new DTX DCI format. When the UE is not idle and is in the RRC_CONNECTED state, the UE may monitor a limited set of PDCCH and/or EPDCCH candidates of one or more serving cells that are not in a DTX state (or are in a non-DTX state) according to the received new DCI format. [0060], discloses the processing circuitry is further configured to configure the transceiver to receive higher layer signaling specifying the at least one subframe in which the UE monitors the first DCI format. [0038], discloses monitoring EPDCCH candidates at aggregation level L, taking the values of 1, 2, 4, 8, 16, or 32)
wherein the monitoring parameter comprises at least one of the following: a monitoring period, a monitoring offset, and a monitoring pattern within a slot, wherein the monitoring pattern within a slot is used to indicate one or more time-domain symbols in a CORESET for PDCCH monitoring in a slot. ([0053], discloses At operation 702, the UE may determine one or more subframes within a particular frame to monitor for a DCI format. The subframes may be repeated within a modification period, and have a periodicity and subframe offset within the modification period. The subframe information, including the modification period, periodicity and subframe offset may be provided to the UE via higher layer signaling)
wherein the DCI format comprises at least one of the following: a first DCI format and a second DCI format of a common search space, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, and the second DCI format is used to schedule a physical downlink shared channel of a serving cell; a first DCI format and a second DCI format of a UE-specific search space, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, and the second DCI format is used to schedule a physical downlink shared channel of a serving cell; a third DCI format and a fourth DCI format of the UE-specific search space, wherein the third DCI format is used to schedule a physical uplink shared channel of a serving cell, and the fourth DCI format is used to schedule a physical downlink shared channel of a serving cell; and a first DCI format, a second DCI format, a third DCI format, and a fourth DCI format, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, the second DCI format is used to schedule a physical downlink shared channel of a serving cell, the third DCI format is used to schedule a physical uplink shared channel of a serving cell, and the fourth DCI format is used to schedule a physical downlink shared channel of a serving cell. ([0031], discloses The number of information bits in the DTX DCI format may be equal to that for Rel-12 DCI format 1C or DCI format 0 (e.g. 9 and 13 bits respectively for a bandwidth of 20 MHz) as defined in 3GPP TS 36.212. Format 1C may be used to schedule a PDSCH codeword for either single-input-single-output (SISO) or MIMO applications, while format 0 may be used to schedule uplink data on a PUSCH. The DCI formats, whether used for uplink or downlink, may each include a plurality of fields. [0022], discloses receiving PDCCH in common or UE-specific search spaces)

Regarding Claim 3, He teaches The method according to claim 1, wherein the CCE aggregation level comprises at least one of the following: one CCE, two CCEs, four CCEs, eight CCEs, and sixteen CCEs. ([0038], discloses monitoring EPDCCH candidates at aggregation level L, taking the values of 1, 2, 4, 8, 16, or 32)

Regarding Claim 5, He teaches The method according to claim 4, wherein a unit of the monitoring period is a slot or a millisecond. ([0039], discloses The modification period may be selected from a set of predefined values, e.g. 5, 10 or 20 ms)
Regarding Claim 6, He teaches A method for configuring a physical downlink control channel (PDCCH), applied to a network side device, comprising: 
sending RRC signaling to user equipment, wherein the RRC signaling is used by the user equipment to determine a monitoring parameter, ([0053], discloses At operation 702, the UE may determine one or more subframes within a particular frame to monitor for a DCI format. The subframes may be repeated within a modification period, and have a periodicity and subframe offset within the modification period. The subframe information, including the modification period, periodicity and subframe offset may be provided to the UE via higher layer signaling (i.e. sending). [0023], [0042], [0046], and [0064], further discloses higher layer signaling such as RRC signaling.and 
the monitoring parameter is associated with at least one of a downlink control information (DCI) format of a PDCCH to be monitored by the user equipment, a control channel element (CCE) aggregation level of the to-be-monitored PDCCH, and a CCE aggregation level of the DCI format of the to-be-monitored PDCCH. ([0030], discloses the UE may monitor subframes containing a PDCCH formed using the new DTX DCI format. When the UE is not idle and is in the RRC_CONNECTED state, the UE may monitor a limited set of PDCCH and/or EPDCCH candidates of one or more serving cells that are not in a DTX state (or are in a non-DTX state) according to the received new DCI format. [0060], discloses the processing circuitry is further configured to configure the transceiver to receive higher layer signaling specifying the at least one subframe in which the UE monitors the first DCI format. [0038], discloses monitoring EPDCCH candidates at aggregation level L, taking the values of 1, 2, 4, 8, 16, or 32)
wherein the monitoring parameter comprises at least one of the following: a monitoring period, a monitoring offset, and a monitoring pattern within a slot, wherein the monitoring pattern within a slot is used to indicate one or more time-domain symbols in a CORESET for PDCCH monitoring in a slot. ([0053], discloses At operation 702, the UE may determine one or more subframes within a particular frame to monitor for a DCI format. The subframes may be repeated within a modification period, and have a periodicity and subframe offset within the modification period. The subframe information, including the modification period, periodicity and subframe offset may be provided to the UE via higher layer signaling)
wherein the DCI format comprises at least one of the following: a first DCI format and a second DCI format of a common search space, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, and the second DCI format is used to schedule a physical downlink shared channel of a serving cell; a first DCI format and a second DCI format of a UE-specific search space, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, and the second DCI format is used to schedule a physical downlink shared channel of a serving cell; a third DCI format and a fourth DCI format of the UE-specific search space, wherein the third DCI format is used to schedule a physical uplink shared channel of a serving cell, and the fourth DCI format is used to schedule a physical downlink shared channel of a serving cell; and a first DCI format, a second DCI format, a third DCI format, and a fourth DCI format, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, the second DCI format is used to schedule a physical downlink shared channel of a serving cell, the third DCI format is used to schedule a physical uplink shared channel of a serving cell, and the fourth DCI format is used to schedule a physical downlink shared channel of a serving cell. ([0031], discloses The number of information bits in the DTX DCI format may be equal to that for Rel-12 DCI format 1C or DCI format 0 (e.g. 9 and 13 bits respectively for a bandwidth of 20 MHz) as defined in 3GPP TS 36.212. Format 1C may be used to schedule a PDSCH codeword for either single-input-single-output (SISO) or MIMO applications, while format 0 may be used to schedule uplink data on a PUSCH. The DCI formats, whether used for uplink or downlink, may each include a plurality of fields. [0022], discloses receiving PDCCH in common or UE-specific search spaces)

Claim 9 is rejected for having the same limitations as Claim 3, except the claim is for a method in the network side device perspective.

Regarding Claim 10, He teaches User equipment, comprising: 
a processor, a memory, and a computer program that is stored in the memory and configured to run on the processor, wherein the computer program, when executed by the processor, implements following steps: (Figure 2 and [0024], discloses a UE comprising processor and memory)
 receiving RRC signaling sent by a network side; and determining a monitoring parameter based on the RRC signaling, ([0053], discloses At operation 702, the UE may determine one or more subframes within a particular frame to monitor for a DCI format. The subframes may be repeated within a modification period, and have a periodicity and subframe offset within the modification period. The subframe information, including the modification period, periodicity and subframe offset may be provided to the UE via higher layer signaling. [0023], [0042], [0046], and [0064], further discloses higher layer signaling such as RRC signaling) wherein the monitoring parameter is associated with at least one of a downlink control information (DCI) format of a PDCCH to be monitored by the user equipment, a control channel element (CCE) aggregation level of the to-be-monitored PDCCH, and a CCE aggregation level of the DCI format of the to-be-monitored PDCCH. ([0030], discloses the UE may monitor subframes containing a PDCCH formed using the new DTX DCI format. When the UE is not idle and is in the RRC_CONNECTED state, the UE may monitor a limited set of PDCCH and/or EPDCCH candidates of one or more serving cells that are not in a DTX state (or are in a non-DTX state) according to the received new DCI format. [0060], discloses the processing circuitry is further configured to configure the transceiver to receive higher layer signaling specifying the at least one subframe in which the UE monitors the first DCI format. [0038], discloses monitoring EPDCCH candidates at aggregation level L, taking the values of 1, 2, 4, 8, 16, or 32)
wherein the monitoring parameter comprises at least one of the following: a monitoring period, a monitoring offset, and a monitoring pattern within a slot, wherein the monitoring pattern within a slot is used to indicate one or more time-domain symbols in a CORESET for PDCCH monitoring in a slot. ([0053], discloses At operation 702, the UE may determine one or more subframes within a particular frame to monitor for a DCI format. The subframes may be repeated within a modification period, and have a periodicity and subframe offset within the modification period. The subframe information, including the modification period, periodicity and subframe offset may be provided to the UE via higher layer signaling)
wherein the DCI format comprises at least one of the following: a first DCI format and a second DCI format of a common search space, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, and the second DCI format is used to schedule a physical downlink shared channel of a serving cell; a first DCI format and a second DCI format of a UE-specific search space, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, and the second DCI format is used to schedule a physical downlink shared channel of a serving cell; a third DCI format and a fourth DCI format of the UE-specific search space, wherein the third DCI format is used to schedule a physical uplink shared channel of a serving cell, and the fourth DCI format is used to schedule a physical downlink shared channel of a serving cell; and a first DCI format, a second DCI format, a third DCI format, and a fourth DCI format, wherein the first DCI format is used to schedule a physical uplink shared channel of a serving cell, the second DCI format is used to schedule a physical downlink shared channel of a serving cell, the third DCI format is used to schedule a physical uplink shared channel of a serving cell, and the fourth DCI format is used to schedule a physical downlink shared channel of a serving cell. ([0031], discloses The number of information bits in the DTX DCI format may be equal to that for Rel-12 DCI format 1C or DCI format 0 (e.g. 9 and 13 bits respectively for a bandwidth of 20 MHz) as defined in 3GPP TS 36.212. Format 1C may be used to schedule a PDSCH codeword for either single-input-single-output (SISO) or MIMO applications, while format 0 may be used to schedule uplink data on a PUSCH. The DCI formats, whether used for uplink or downlink, may each include a plurality of fields. [0022], discloses receiving PDCCH in common or UE-specific search spaces)

Claims 12, 14 are rejected for having the same limitations as claims 3 and 5, respectively, except the claims are in UE apparatus perspective.

Regarding Claim 15, He teaches A network side device, comprising: a processor, a memory, and a computer program that is stored in the memory and configured to run on the processor, (Figure 2 and [0024], discloses a base station comprising processor and memory) wherein the computer program, when executed by the processor, implements steps of the method for configuring a PDCCH according to claim 6. (see rejection of claim 6)

Claim 18 is rejected for having the same limitations as claim 9, except the claim is in network side device apparatus format.

Regarding Claim 19, He teaches A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a computer program, (Figure 2 and [0024], discloses a UE comprising processor and memory)  and the computer program, when executed by a processor, implements steps of the method for monitoring a PDCCH according to claim 1. (see rejection of claim 1)

Regarding Claim 20, He teaches A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a computer program, (Figure 2 and [0024], discloses a base station comprising processor and memory) and the computer program, when executed by a processor, implements steps of the method for configuring a PDCCH according to claim 6. (see rejection of claim 6)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/            Primary Examiner, Art Unit 2477